This is the second appearance of this case in this Court. See Perry v. Farber, 115 Fla. 410, 155 So. 839.
We perceive no useful purpose that may be served by writing and promulgating an opinion dealing with the law as applicable to the facts in this case. The result of the litigation must depend upon the sufficiency of the evidence to *Page 112 
support the decree of the chancellor. The pertinent part of the decree is:
"(b) It further appearing unto this court that the plaintiff has failed to meet the burden of proof in regard to the $4,200.00 item claimed in the bill of complaint, which burden of proof this court is of the opinion rests upon the plaintiff:
"IT IS THEREUPON CONSIDERED, ORDERED AND DECREED That the portion of the bill of complaint as pertains to the $4,200.00 item be and the same is herein and hereby dismissed at the cost of the plaintiff, and it appearing to the court that all of the testimony taken in this cause was taken with reference to the $4,200.00 item."
The decree finds ample support in the record and is affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J, concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.